Cite as 2017 Ark. App. 214


                 ARKANSAS COURT OF APPEALS
                                    DIVISIONS III & IV
                                      No. CV-16-724



 ARKANSAS DEPARTMENT OF                          Opinion Delivered   April 5, 2017
 COMMUNITY CORRECTION and
 ARKANSAS INSURANCE                              APPEAL FROM THE ARKANSAS
 DEPARTMENT, PUBLIC EMPLOYEE                     WORKERS’ COMPENSATION
 CLAIMS DIVISION                                 COMMISSION
                                                 [NO. G500102]
                              APPELLANTS

 V.

 THERESA BARCLAY
                                  APPELLEE AFFIRMED



                           WAYMOND M. BROWN, Judge

       Appellants Arkansas Department of Community Correction (ADCC) and Arkansas

Insurance Department, Public Employee Claims Division, appeal the May 13, 2016 opinion

of the Arkansas Workers’ Compensation Commission (Commission) that affirmed and

adopted the November 5, 2015 opinion of the Administrative Law Judge (ALJ), which

determined that appellee Theresa Barclay had proven, by a preponderance of the credible

evidence, that she sustained a compensable occupational illness or disease which arose out

of and during the course of her employment with ADCC. ADCC argues that the decision

of the Commission is not supported by substantial evidence. ADCC additionally argues on

appeal that the Commission improperly relied on online materials not in evidence to support

its findings. Barclay cross-appeals the Commission’s denial of an award of temporary total

disability benefits. On all points, we affirm.
                                 Cite as 2017 Ark. App. 214

                                        I. Background

       Barclay was employed by ADCC at its Osceola facility, initially as a security guard

and later as a counselor. She was employed there from 2004 until she was terminated on

May 29, 2015. Barclay claims that in 2010 she began experiencing migraine headaches, as

well as breathing problems. Due to her physical issues, Barclay missed work on occasion.

In May 2011, she sought treatment from her primary care physician, Dr. Chimere Ashley.

Dr. Ashley treated the symptoms; however, the migraines continued. In 2014, he referred

Barclay to Dr. Scott Snodgrass, a board-certified allergist, for further evaluation. Upon

testing, Dr. Snodgrass determined that Barclay is allergic to mold.

       On October 2, 2015, at the hearing on the workers’ compensation claim, Barclay

contended that she sustained either an injury or an occupational disease arising out of and

during the course of her employment with ADCC, which affected her lungs and caused

headaches as the result of exposure to mold at the workplace. Barclay further contended

that ADCC should be held responsible for all related medical treatment, as well as all

continued, reasonably necessary medical treatment; that she was entitled to temporary total

disability benefits for dates to be determined at the hearing; and that an attorney’s fee should

attach to any awarded benefit.

       ADCC asserted that Barclay could not sustain her burden of proving, by a

preponderance of the evidence, that she suffered an injury arising out of and during the

course of her employment. More specifically, ADCC argued that Barclay could not prove

an occupational disease and that she was not disabled as a result of any disease that was due

to the nature of her occupation or process in which she was employed within the period

                                               2
                                Cite as 2017 Ark. App. 214

previous to her disablement. ADCC also asserted that Barclay suffered from pre-existing

conditions which were not work related and that any disablement was due to her non-work

related, pre-existing condition. ADCC further argued that Barclay failed to provide written

notice to her employer of an occupational disease within ninety days following the first

distinct manifestation thereof as required pursuant to Arkansas Code Annotated section 11-

9-603(a)(2)(A) (Repl. 2012).      In the event that compensability was found, ADCC

contended that, due to an aggravation of a pre-existing condition, its liability should be

proportionately reduced as set out under Arkansas Code Annotated section 11-9-601(c)(1).

As an affirmative defense, ADCC also asserted that Barclay’s claim is barred by the statute

of limitations.

       At the hearing, Barclay testified that she noticed water leaks and mold at her place of

employment when she first began working there. She, and former co-workers, Jeanette

Rudditt and JoAnn Tobar, testified that during times of heavy rain, water would leak into

the facility and come in under the doors. They further testified that a big storm blew the

roof off in June 2014, which led to the growth of more mold. Ronald Beck, testifying as

an employee representative, acknowledged that mold was present in the facility prior to the

storm in June 2014 and that the mold was still there at the time of the hearing and, due to

issues with the insurance company, had yet to be repaired.

       Dr. Snodgrass instructed Barclay not to return to work until after the mold problem

had been remedied. He stated that the symptoms would worsen if she returned prior to the

mold removal. On December 23, 2014, Barclay took the report to Human Resources and

was informed that she did not have enough leave time to miss any more days of work.

                                              3
                                    Cite as 2017 Ark. App. 214

Consequently, she filed a workers’ compensation claim that day, claiming an occupational

illness due to mold exposure. The ALJ made the following findings of fact and conclusions

of law:

          1. The Arkansas Workers’ Compensation Commission has jurisdiction over
             this claim.
          2. The stipulations agreed to by the parties are hereby accepted as fact.
          3. The claimant has proven, by a preponderance of the credible evidence,
             that she sustained an occupational illness or disease which arose out of and
             during the course of her employment with the Arkansas Department of
             Community Corrections as defined by Ark. Code Ann. § 11-9-601.
          4. Additionally, and/or in the alternative, the claimant sustained an inhalant
             injury as a result of exposure to mold at the workplace, aggravating a pre-
             existing condition, entitling the claimant to appropriate workers’
             compensation benefits.
          5. Respondents are responsible for all outstanding medical and related
             expenses for treatment of the claimant’s work-related injury, and
             respondents remain responsible for continued, reasonably necessary
             medical treatment.
          6. The claimant has failed to prove that she is entitled to temporary total
             disability benefits related to her occupational allergy to mold.
          7. This claim is not barred by statute of limitations.
          8. All additional issues are, by necessity, specifically reserved.

Upon appeal by Barclay regarding the denial of temporary total disability benefits, and cross-

appeal by ADCC regarding the finding that Barclay sustained a compensable occupational

illness or disease, the Commission, in a plurality opinion dated May 13, 2016, affirmed and

adopted the decision of the ALJ.




                                                  4
                                   Cite as 2017 Ark. App. 214

                                      II. Standard of Review

       In reviewing decisions of the Commission, appellate courts view the evidence and

all reasonable inferences in the light most favorable to the Commission’s findings, and the

decision will be affirmed if it is supported by substantial evidence. 1 Substantial evidence

exists if reasonable minds could reach the Commission’s conclusion. 2 We do not reverse a

decision of the Commission unless we are convinced that fair-minded persons with the same

facts before them could not have reached the conclusion arrived at by the Commission. 3

Typically, this court reviews only the decision of the Commission, not that of the ALJ;

however, when the Commission affirms and adopts the ALJ’s opinion as its own, as it did

here, we consider both the ALJ’s decision and the Commission’s opinion. 4

       We defer to the Commission’s findings on what testimony it deems to be credible,

and the resolution of conflicting evidence is a question of fact for the Commission. 5 The

Commission has the authority to accept or reject medical opinion and to determine its

medical soundness and probative force. 6




       1
           Livermore v. Madison Cnty Judge, 2014 Ark. App. 617, 447 S.W.3d 130.

       2
           Flynn v. Sw. Catering Co., 2010 Ark. App. 766, 379 S.W.3d 670.
       3
           Crossett Sch. Dist. v. Gourley, 50 Ark. App. 1, 899 S.W.2d 482 (1995).

       4
           Ozark Nat’l Food v. Pierson, 2012 Ark. App. 133, 389 S.W.3d 105.

       5
           J.B. Hunt Transp. Servs. Inc. v. Hollingsworth, 2016 Ark. App. 279, 497 S.W.3d 197.
       6
           Id.
                                                5
                                  Cite as 2017 Ark. App. 214

                                      III. Appellant’s Appeal

       On appeal, ADCC argues that Barclay failed to prove, by a preponderance of the

evidence, that she sustained a compensable occupational disease within the meaning of

Arkansas workers’ compensation laws. ADCC contends that because the Commission’s

decision is not supported by sufficient evidence, Barclay is not entitled to expenses incurred

for the treatment of her migraine headaches, and the decision of the Full Commission should

be reversed.

       The Commission affirmed and adopted the opinion of the ALJ. A careful reading of

the findings of fact and conclusions of law listed above from the November 5, 2015 opinion

indicates that two separate grounds for the award of workers’ compensation benefits and

medical expenses were found: the claimant sustained an occupational illness or disease which

arose out of the course of her employment with ADCC and “[a]dditionally, and or/in the

alternative, the claimant sustained an inhalant injury as a result of exposure to mold at the

workplace….”

       The Commission awarded benefits on two distinct and independent bases. On

appeal, ADCC challenges only the finding that Barclay suffered an occupational illness or

disease. ADCC does not challenge the sufficiency of the Commission’s finding that Barclay

sustained an inhalant injury due to mold exposure at the workplace. When two or more

alternative reasons are given for a decision and an appellant challenges fewer than all of those

grounds, we will affirm without addressing any of the grounds. 7 Therefore, because ADCC



       7
           Fennell v. City of Pine Bluff, 2016 Ark. App. 275, 492 S.W.3d 887.
                                                6
                                Cite as 2017 Ark. App. 214

failed to challenge the finding that Barclay suffered an inhalant injury, we must summarily

affirm without addressing the merits.

       ADCC argues a second point on appeal.          Specifically, ADCC argues that the

Commission acted without or in excess of its powers when the majority decision considered

online materials which were not part of the evidence in the record. Arkansas Code

Annotated section 11-9-711(b)(4) states, in part, that the Court of Appeals shall review only

questions of law and may modify, reverse, remand for rehearing, or set aside the order or

award, upon finding that the Commission acted without or in excess of its powers.

       The Commission, in its majority opinion dated May 13, 2016, affirmed and adopted

the decision of the ALJ. One commissioner separately wrote an opinion concurring with

the majority’s finding that Barclay failed to prove that she is entitled to temporary total

disability benefits and dissenting from the finding that Barclay proved by a preponderance

of the evidence that she sustained a compensable occupational disease.            A second

commissioner also wrote separately to concur in part with and dissent in part from the

majority opinion, agreeing that Barclay’s exposure to mold in the workplace was

compensable, and dissenting from the denial of temporary total disability benefits.

       The second commissioner, in his discussion of the air quality at Barclay’s workplace,

in one paragraph, discussed mycotoxins and included footnotes to online sources. ADCC

states that the information acquired from the online sources was not before the ALJ or the

Commission and that “[i]t is not fair to a party for a finding to be made upon appeal which

clearly relied upon evidence an appellate body found on its own that the party had no

chance to investigate or address.”

                                             7
                                 Cite as 2017 Ark. App. 214

       ADCC contends that the Commission’s majority opinion relied on evidence from

online sources that were not part of the record before the Commission. The majority

opinion affirmed and adopted the opinion of the ALJ, which made no reference to nor gave

any consideration to online sources. Accordingly, we conclude there is no evidence that

the majority relied on any outside materials, and affirm on this point.

                                  IV. Appellee’s Cross-Appeal

       On cross-appeal, Barclay attempts to argue that the Commission incorrectly found

that she failed to prove that she is entitled to temporary total disability benefits related to

her allergy to mold which developed as a result of her employment with ADCC. However,

Barclay has neither provided legal authority for her point nor made a persuasive argument

for reversal. As noted above, this court will not consider an issue if the party has failed to

cite any convincing legal authority in support of his or her argument.8 Additionally, the

failure to adequately develop a point, either legally or factually, is reason enough to affirm. 9

For that reason, this court does not reach the merits of this point on appeal.

       Affirmed.

       WHITEAKER, VAUGHT, and MURPHY, JJ., agree.

       HARRISON and HIXSON, JJ., dissent.

       KENNETH S. HIXSON, Judge, dissenting. The majority in this case has not

resolved the real issue of whether Theresa Barclay sustained an occupational disease.



       8
           Id.
       9
           Id.
                                               8
                                 Cite as 2017 Ark. App. 214

Because Barclay failed to prove all the elements required to establish a compensable

occupational disease, I would reverse the Commission’s decision awarding benefits.

Therefore, I respectfully dissent.

       The evidence demonstrated that Barclay was exposed to mold in the workplace over

a period of several years, that she was diagnosed with mold allergies, and that she developed

migraine headaches. However, as argued by appellant ADCC, Barclay failed to show that

she has an “occupational disease” as defined under the Workers’ Compensation Act. The

definition of “occupational disease” is “any disease that results in disability or death and

arises out of and in the course of the occupation or employment[.]” Ark. Code Ann. § 11-

9-601(e)(1)(A). So, to be entitled to benefits, Barclay was required to prove that her alleged

disease resulted in disability or death. Obviously, it did not result in death, so Barclay had

to prove a disability. Pursuant to Ark. Code Ann. § 11-9-102(8), “disability” is defined as

“incapacity because of compensable injury to earn, in the same or other employment, the

wages which the employee was receiving at the time of the compensable injury.”

       In this case, the Commission found that Barclay did not sustain a disability and,

therefore, denied both her claim for temporary disability benefits and her claim for wage-

loss. Although Barclay challenges the Commission’s denial of her claim for disability benefits

in her cross-appeal, I would affirm the denial as being supported by substantial evidence. 10

The Commission noted that Barclay is highly educated and that she had continued working



       10
         The majority opinion affirmed Barclay’s cross-appeal without reaching the merits
based on its holding that her argument was not sufficiently developed or supported by
convincing legal authority. In my view, Barclay sufficiently presented the issue to this court,
but her argument fails on the merits.
                                              9
                                 Cite as 2017 Ark. App. 214

for ADCC for a period of several years with the same symptoms. Applying the plain terms

of the Workers’ Compensation Act, Barclay failed to prove a compensable occupational

disease because she failed to prove that it resulted in disability or death.

       In affirming the Commission’s decision in this case, the majority does not address

whether the Commission erred in finding a compensable occupational disease; instead, it

relies solely on the Commission’s alternative finding that Barclay suffered an “inhalant

injury.” However, there can be no compensable “inhalant injury” under the facts of this

case. Because Barclay claimed that her injury was a result of mold exposure over a period

of several years, this could not be classified as an injury caused by a specific incident

identifiable by time and place of occurrence. Nor could this be classified as a gradual-onset

injury, because such injuries are compensable only if they are a back or neck injury, hearing

loss, or are caused by rapid repetitive motion, all of which are undisputedly absent in this

case. See Ark. Code Ann. § 11-9-102(4)(A)(ii).

       While this court has previously recognized an inhalant injury as a compensable injury,

those cases involved injuries occurring at a specific time and place such as smoke inhalation

or chemical inhalation. See Martin Charcoal, Inc. v. Britt, 102 Ark. App. 252, 284 S.W.3d
91 (2008); Bohannon v. Walmart Stores, Inc., 102 Ark. App. 37, 279 S.W.2d 502 (2008). In

this case Barclay claimed an injury as a result of inhaling a substance over a period of years,

which could only be a compensable event if sustained as an occupational injury as defined

by the Act. Affirming the Commission on alternate grounds and allowing Barclay’s long-

term mold inhalation to qualify as a compensable inhalant injury is a considerable expansion




                                               10
                                Cite as 2017 Ark. App. 214

of the Workers’ Compensation Act and is a task, by statute, reserved to the legislature. See

Ark. Code Ann. § 11-9-1001.

       HARRISON, J., joins in this dissent.

       Charles H. McLemore Jr., Public Employee Claims Division, for appellant.

       Reid, Burge, Prevallet & Coleman, by: Richard A. Reid, for appellee.




                                              11